DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                      BRADFORD WINSLOW VOSE,
                             Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D14-971

                                [March 2, 2016]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; James W. Midelis, Judge; L.T. Case No.
312011CF000453AXXXXX.

   Carey Haughwout, Public Defender, and Peggy Natale, Assistant Public
Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Luke R.
Napodano, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Appellant appeals his convictions of first-degree murder with a firearm
and robbery with a firearm. We find the issues raised by appellant to be
without merit and therefore affirm. As to the issue appellant raises
regarding jury instructions, we follow this court’s decision in Cruz v. State,
40 Fla. L. Weekly D1172 (Fla. 4th DCA May 20, 2015), and affirm. As we
did in Cruz, we certify conflict with Floyd v. State, 151 So. 3d 452 (Fla. 1st
DCA), review granted, 168 So. 3d 229 (Fla. 2014).

   Affirmed.

GROSS, LEVINE and CONNER, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.